Peb Ctjbiam,
The plaintiff’s hand was injured while he was engaged in operating a machine in the defendant’s factory, by which small sheets of flexible fibre board were creased to adapt them to use in the manufacture of small boxes. The machine consisted of an iron table over the middle of which, and seven-eights of an inch above its surface was a frame in which the blade which produced a crease worked up and down. In operating the machine the boards were fed into the narrow space under the frame and pressed by the blade. The operator handled the boards from the edge nearest himself and had no occasion to place his hands within several inches of the blade. Back of the blade there was a movable gauge against which, when the machine was fed from the front, the boards were pressed in order that * they should be uniformly creased. A crease nearer than two inches from the edge of a board could not be made when the operator stood at the front of the machine and when a narrower margin was desired, he went to the back of the machine, adjusted the gauge at the right distance and placed the edge of the board nearest him against it. The gauge was not intended as a protection for the operator but only to secure uniformity in creasing.
The plaintiff was thirty-seven years old, he was familiar with the operation of the machine and had worked at it fifteen months. At the time he was injured he was at the back of the machine instructing an apprentice in its use.
It appeared from the plaintiff’s testimony that the machine was of the kind in ordinary use, that it was in proper condition and that any danger in its use was exceedingly remote and was fully understood by him. We find no evidence of negligence on the part of the defendant. The risk to which the plaintiff was exposed was incident to the business and was obvious and con*304sequently assumed by Mm. It follows that the nonsuit was properly entered.
The judgment is affirmed.